Ameritas Life Insurance Corp. ("Ameritas Life") Ameritas Variable Separate Account VA-2 ("Separate Account") Medley! Prospectus Dated May 1, 2013 Supplement Dated May 1, 2014 1. Subaccount underlying portfolios available as variable investment options for your Policy are: FUND NAME Portfolio Name – Subadviser(s) INVESTMENT ADVISER Portfolio Type / Summary of Investment Objective The Alger Portfolios Fred Alger Management, Inc. Alger Balanced Portfolio, Class I-2 Current income and long-term capital appreciation. American Century Investments American Century Investment Management, Inc. American Century VP Income & Growth Fund, Class I Capital growth; income is secondary. American Century VP Mid Cap Value Fund, Class I Long-term capital growth; income is secondary. Calvert Variable Products, Inc.* Calvert Investment Management, Inc. Calvert VP EAFE International Index Portfolio, Class I – World Asset Management, Inc. Index: MSCI EAFE Index. Calvert VP Inflation Protected Plus Portfolio – Ameritas Investment Partners, Inc. ("AIP") Current income. Calvert VP Investment Grade Bond Index Portfolio – AIP (includes assets merged from Calvert VP Income as of April 30, 2014) Index: Barclays Capital Aggregate Bond Index. Calvert VP Nasdaq 100 Index Portfolio – AIP Index: NASDAQ 100® Index. Calvert VP Natural Resources Portfolio – AIP Capital growth. Calvert VP Russell 2000 Small Cap Index Portfolio, Class I – AIP (includes assets merged from Calvert VP Small Cap Growth as of April 30, 2014) Index: Russell 2000 Index. Calvert VP S&P 500 Index Portfolio **– AIP (includes assets merged from Calvert VP SRI Equity as of April 30, 2014) Index: S&P 500 Index. Calvert VP S&P MidCap 400 Index Portfolio, Class I ** – AIP Index: S&P MidCap 400 Index. Calvert VP SRI Large Cap Value Portfolio *** Long-term capital appreciation. Calvert VP Volatility Managed Growth Portfolio, Class F – AIP and Milliman Financial Risk Management, LLC ("Milliman") Capital growth and income. Calvert VP Volatility Managed Moderate Growth Portfolio, Class F – AIP and Milliman Income and capital growth. Calvert VP Volatility Managed Moderate Portfolio, Class F – AIP and Milliman Current income. Calvert Variable Series, Inc.* Calvert Investment Management, Inc. Calvert VP SRI Balanced Portfolio, Class I *** Income and capital growth. Dreyfus Investment Portfolios The Dreyfus Corporation Dreyfus MidCap Stock Portfolio, Service Shares Index: S&P MidCap 400 Index. ** DWS Variable Series II Deutsche Investment Management Americas Inc. DWS Global Growth VIP Portfolio, Class A Long-term capital growth. DWS Small Mid Cap Value VIP Portfolio, Class A Long-term capital appreciation. Fidelity® Variable Insurance Products Fidelity Management & Research Company Fidelity® VIP Asset Manager
